      Clyde DeWitt (Bar No, 9791)
 2
      Law Offices of Clyde DeWitt, A Nevada Professional Corporation
      2300 West Sahara Ave., Suite 800
      Las Vegas, Nevada 89102
      Telephone: (702) 386-1756
 4    Fax: (702)441-0308
      Email: ClydeDeWitt©earthlinlc.net

 6    David K.. Dorenfeld (Cal. Bar No, 145056; Pro Hczc Vice)
      DORENFELDLAW, INC.
 7    30101 Agoura Court, Suite2lO
      Agoura 1-lills, California 91301
 8    Telephone: (818) 8654000
      Fax: (818) 865-4010
      Email: david@dorenfeldlaw.com
10

ii                                    UNITED STATES DISTRICT COURT
12                                      CENTRAL DISTRICT OF NEVADA


14    SI-lANA LEE MCCART—POLLAK,                                          Case No,: 2:20-ev-01624--GMN-VCF
15                                 Plaintiff
                                                                          DEFENDANT CRAIG
16             vs.                                                        SIIANDLER’S SUBSTITUTION
                                                                          OF ATTORNEY—LOCAL
17    ON DEMAND DIRECT RESPONSE,                                          COUNSEL ONLY
      LLC, Delaware company’ ON
ie    DEMAND DIREC1REPONSE III
      LLC Delaware Company; BRETT
1.9   SAEVITZON, individual.; JEFFREY
      MILLER, mdividual MARK MEYERS
20    individual’ DOES i-k; ROE BUS1NES
      ENTITIES I-x;
21
                                   Defendants,
22

23

24                                        SUBSTITUTION OF ATTORNEY
25             Defendant CRAIG SHANDLER (“Defendant”) hereby substitutes 0. Mark
26    Aibright, Aibright, Stoddard, Warniek & Albright, 801 S. Rancho Drive, Suite 114,
27    Las Vegas, Nevada 89106; Tel: (702)384-7111 as local counsel of record in place of
28

      Mccarr-Pdllthv On Donsandfllrccf Response LLCeIaL,, 1J.&[),C., Noy, CasttNo. 2:20:cv:01624.GMWVCP
      SUBTITUTION 01’ ATTORNEY ICRAIG S1!ANDLERI
       1   C’yde DeWitt.                   David IC Dorenfeld will                     remain        Co-Counsel of Record for
       2   Defendant.
       3

           DATED:                06.13.21                                                              0
       5                                                                              CRAIG SI-JANDLER
       6

       7   I consent to the above substitution.
       8
       9   DAIFD                                                /                               C—
      10                                                                              CLYD DEWITT
      11

      12   I am duly admitted to practice in this District
      13   I have been retained in this matter and the above substitution is accepted.
C-’
z     14

‘1n   15   DATED:                 -   -/     2° 2 (

z
‘a
C)
0
      16

      17

      18
                                                                                       GMA
                                                                                                  tl:
           APP W)VED:
      19

      20   DATED:               6-24-2021

      21                                                                            UNITED STArES DISTRICT JUDGE
      22                                                                                          Magistrate

      23

      24

      25

      26

      27

      28
                                                                              -2-
           AlcCari-Pollrik vOn De,nam/ Dhrrt Res’onse LIX cr a!., L).SI).C.. Nev, Case No. 2:20:cv:OI 624 -GMN-VCF
           5L313’I’I’I’l’’I’ION OK,’I’I’OkNEV ICRAIC sII,NI)1.l:Rl
 1                                      CERTIFICATE OF SERVICE

 2   Case Name: Shana Lee McCart-Pollak v. On Demand Direct Response LLC, et a!.
     District Court Case No.: 02:20-cv-01624-GIVIN-VCF
 3
            I am employed in the County of Los Angeles, State of California. Jam over the age of 18 and
 4   not a party to the within action. My business address is 30101 Agoura Court, Suite 210, Agoura
     Hills, California 91301.
 5
             On June 24, 2021, I served the foregoing documents described as DEFENDANT CRAIG
 6   SHANDLER’S SUBSTITUTION OF ATTORNEY                         LOCAL COUNSEL ONLY on the
                                                                  -




     interested parties in this action by placing a true and correct copy thereof enclosed in a sealcd
     envelope addressed as follows:
 8
                                       SEE ATTACHED SERVICE LIST
 9

10                      [By Maifl I am “readily familiar” with the firm’s practice of collection and
                        processing correspondence for mailing. Under that practice it would be deposited
11                      in the U.S. Postal Service on that same day with postage thereon fully prepaid at
                        Agoura Hills California, in the ordinary course of business. I am aware that on
12                      motion of the party served, service is presumed invalid if postal cancellation date
                        or postage meter date is more than one day after the date of deposit for mailing in
13                      affidavit.

14                      [By Federal Express]      — I am “readily familiar” with the finn’s practice of
                        collection and processing correspondence for mailing via Federal Express.
15                      Under that practice it would be deposited in the Federal Express pick-up box on
                        that same day with charges thereon fully prepaid at a drop box location in
16                      Agoura Hills, California, in the ordinary course of business.

17                      [By Electronic Service] Based on a court order or an agreement of the parties to
                        accept service by electronic transmission, I caused the documents to be scnt at
18                      the electronic notification addresses above.

19                      [By Personal Service] I caused such envelope(s) to be hand-delivered to the
                        offices of the addressee(s), during normal business hours.
20

21          I declare under penalty of perjury, under the laws of the State of California, that the foregoing is
     true and correct.
22
           Executed June 24, 2021, at Agoura Hills, California.



                                                           Robert Hester
25

26

27

28
        Case 2:20-cv-01624-GMN-VCF Document 82 Filed 06/24/21 Page 4 of 4



 1                                            SERVICE LIST

 2   Shana Lee McCart-Pollak
     524 Blanche Court
     Henderson, NV 89052
 4   Telephone: (702) 439-2263
     E-mail: lotsoflovebuddies(?Zyahoo .com
 5   VIA E-MAIL AND US. MAIL
 6
     Clyde DeWitt
     LAW OFFICES OF CLYDE DEWITT, APC
     P.O. Box 26185
 8   Las Vegas, NV 89126-0185
     Telephone: (702) 386-1756
     Fax: (702) 441-0308
10   E-mail: ClydeDeWitt?IEarthLink.net
     VIA E-MAIL ONLY
11
     C. Mark Albright
12   Daniel R. Orrnsby
     ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
13
     801 S. Rancho Drive, Suite D-4
14   Las Vegas, NV 89106
     Telephone: (702) 763-7352
15   Fax: (702) 384-0605
     E-mail: gma(2albrightstoddard.com; dormsby(2ialbrightstoddard.com;
16
     ernessing(albrightstoddard.com
17   VIA E-MAIL ONLY

18   Mark Meyers
     1037 Barrow Court
19   Westlake Village, CA 91361
20   VIA US. MAIL ONLY

21

22

23

24

25

26

27

28
